Howard, J.
— The plaintiff alleges in his declaration, that the defendant assaulted him on June 6, 1850, and then and there, with force and arms, “beat, bruised, wounded and imprisoned” him, and “ detained him in prison for the space of one day,” against his will, and compelled him “by means of said false imprisonment to pay a large sum of money, amounting to the sum of twenty dollars.” For that, and that only, stated in a single count, this action is brought. But the evidence offered tended to show, that the defendant refused to allow an appeal from a judgment rendered by him, as a justice of the peace, on March 2, 1850, in a suit in which the plaintiff was the defendant, and claimed an appeal. The gravamen would seem, from the evidence and the argument, to have been the refusal of the magistrate to allow an appeal from his judgment, and the issuing an execution upon which the plaintiff has been arrested and imprisoned.
In rendering the judgment, the justice acted in a judicial character, and within his jurisdiction, and is not responsible *532for errors of judgment; nor is he liable, in a civil suit, for any act done by him in his judicial capacity. This doctrine of the protection of judicial officers in their official acts, was maintained by Kent, then Chief Justice, in Yates v. Lansing, 5 Johns. 287, and supported by an undisturbed current of decisions in the English Courts. “ Juvat accedere fontes atque haurire.” Yates, in error, v. Lansing, S. C. 9 Johns. 395; Pratt v. Gardner, 2 Cush. 63; Tompkins v. Sands, 8 Wend. 462.
But in determining upon the supposed appeal, as well as in issuing the execution, the justice acted ministerially, in a matter demanding the exercise of his discretion. In such cases he may be amenable to a party injured, if he act corruptly. In the case at bar, however, it is not averred that he conducted either corruptly, willfully or erroneously, or that he acted officially. Indeed the case stated in the declaration, and the case intended to be proved, if the evidence offered be regarded as proof, are widely different; so differ, ent that a judgment in the one, would be no bar to a suit and judgment in the other. But neither is supported by the evidence. Nonsuit confirmed.
Shepley, C. J., and Tenney and Appleton, J. J., concurred.